NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      FEB 24 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50633

                Plaintiff - Appellee,            D.C. No. 3:08-cr-01001-LAB

    v.
                                                 MEMORANDUM*
ANIBAL DIAZ-RODRIGUEZ,

                Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

         Anibal Diaz-Rodriguez appeals from the district court’s judgment and

challenges the 24-month custodial sentence and 12-month term of supervised

release imposed upon revocation of supervised release.      We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Diaz-Rodriguez claims that the court erred by delaying his post-revocation

sentencing hearing until after he was sentenced in his new criminal case. Under

the circumstances, we conclude that the delay was not unreasonable. See Fed. R.

Crim. P. 32.1(b)(2); United States v. Reyes-Solosa, 761 F.3d 972, 976-77 (9th Cir.

2014) (“[A] district court can continue post-revocation sentencing for a reasonable

time to consider a supervised releasee’s sentence in the underlying criminal

proceeding as part of evaluating the supervised releasee’s breach of trust.”).

Accordingly, we also reject Diaz-Rodriguez’s contention that the delay violated his

right to due process. See Reyes-Solosa, 761 F.3d at 977 n.4.

      Diaz-Rodriguez next contends that the district court procedurally erred by

considering an impermissible sentencing factor, namely, the adequacy of the

aggregate sentence for the new criminal conviction and the supervised release

revocation. We disagree. See id. at 975-76 (“A district court imposing a

post-revocation sentence may want to defer the revocation hearing to consider the

entire picture, including the sentence imposed for the underlying crime that caused

the revocation.”).

      Finally, Diaz-Rodriguez contends that the sentence is substantively

unreasonable in light of the alleged procedural errors and because it is excessive.

                                          2                                      13-50633
The district court did not abuse its discretion in imposing Diaz-Rodriguez’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances, including Diaz-Rodriguez’s criminal and

immigration history and his breach of the court’s trust. See Gall, 552 U.S. at 51;

United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007) (at a revocation

sentencing, the district court can sanction a violator for his breach of trust).

      AFFIRMED.




                                           3                                       13-50633